Citation Nr: 1135266	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.  

2.  Entitlement to service connection for residuals of a spider bite injury to the right shin.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to May 1984, from March 2003 to May 2004, and periods of active service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Board remanded the issues listed on the title page above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Previously, in its June 2010 Remand directive, the Board noted the need for the Veteran to be afforded a VA examination.  In addition, it noted that the VA medical facility had used an incorrect address when trying to contact the Veteran to schedule the examination.  Following the Board's remand, it appears that the Veteran was properly notified to appear at a VA examination in October 2010.  One day before the examination, however, he contacted the RO and requested the examination be rescheduled.  In turn, the RO forwarded the Veteran's request to the VA medical center for further consideration.  It does not appear, however, that additional action was taken to reschedule the Veteran for an examination, despite his willingness to report.  Instead, the RO forwarded the Veteran's claim to the Board.  

As such, while the Board regrets the additional delay caused by remanding this matter, it finds that the Veteran should be afforded an additional opportunity to undergo a VA examination.  

Prior to doing so the RO should again confirm the Veteran's most up to date address information and share this information with the VA medical center.  Significantly, in the Veteran's most recent correspondence, dated in December 2010, he noted a different address than previously used.  

While the RO must take efforts to contact the Veteran, the Veteran is reminded that he must participate in the development of his own claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Accordingly, the case is REMANDED for the following action:

1.  After verifying the Veteran's current address, schedule him for an examination to determine the nature and extent of any current left foot disability or residual spider bite disability to the right shin.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Following a physical examination, the examiner must provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current left foot or right shin disability is the result of an injury sustained in-service.  The examiner must provide a full rationale for any opinion offered.  If the examiner cannot offer an opinion without resorting to speculation, he or she must so state and explain why speculation is required to reach the opinion offered.  

2.  The RO must notify the appellant that it is his responsibility to report for the examination, to cooperate in the development of the claim, and the consequences for failure to report for a VA examination 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  Thereafter, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the RO should issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


